Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
Applicant’s argue on page 9 that Patil does not disclose validating, by the first device, the session token for use over the plurality of network paths, responsive to determining that the network path is to be trusted.  Applicant’s state that Patil discloses an address validation token but does not hind that the address validation token is ever used for communications over multiple paths. The examiner respectfully disagrees.
Patil discloses in [0037]-[0038] that the QUIC client retrieves the address validation token associated with the first path from the datastore and sends this original address validation token from the new path to the server.  Further, Patil states in [0043] that the server generates a second token associated with a second connection of a second path in accordance with a successful validation of the first token.  Therefore, Patil clearly discloses that the token generated for validating the first path (for content transmission/streaming) is used to validate other network paths.
Applicant’s argue on pages 9-10 that since Patil does not disclose validating the session token, therefore it fails to disclose providing, by the first device responsive to validating, the session token to the second device for use in communications over the plurality of network paths.  The examiner respectfully disagrees.
As stated above, Patil discloses in [0037]-[0038] that the QUIC client retrieves the address validation token associated with the first path from the datastore and sends this original address validation token from the new path to the server.  Further, Patil states in [0040]-[0043] that the server generates a second token associated with a second connection of a second validated path in accordance with a successful validation of the first token.  Path validation allows the server to communicate with the plurality of devices in order to distribute content to a plurality of devices through the network path.  Therefore, Patil discloses that validating the session token is used for communications over the plurality of network paths.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10-11, 15-16 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Patil (US 2020/0120555, hereinafter Patil)
With respect to claim 1, Patil discloses a method of validating a session token using a property, comprising:
identifying, by a first device, a session token from an initiation of a session between the first device and a second device ([0027], session token between QUIC client and server) via a network path of a plurality of network paths ([0014], multiple network paths);
determining, by the first device, that the network path is to be trusted based at least on a property of the network path ([0030] successful validation of path based on path properties associated with the path);
validating, by the first device, the session token for use over the plurality of network paths, responsive to determining that the network path is to be trusted ([0027] validating the connection. [0037]-[0038], [0043] the original validation token from the first path is used by the device over the new path to establish a new path.); and
providing, by the first device responsive to validating, the session token to the second device for use in communications over the plurality of network paths ([0027] upon successful validation, CDN server issues address validation token. [0037]-[0038], [0043] the second token is generated by the server in accordance with a successful validation of the first token to identify a second validated path).
With respect to claim 5, Patil discloses identifying, by the first device subsequent to validating the session token, the session token from an initiation of a second session between the first device and the second device via a second network path of the plurality of network paths ([0017] sends a path modification request to resume the connection through a second path); and
revalidating, by the first device without determination of whether the second network path is to be trusted, the session token for use in communications over the second network path ([0017], server validates the path modification request and upon successful validation, generates a new address validation token.).
With respect to claim 6, Patil discloses of claim 1, further comprising:
validating, by the first device, a second session token identified from an initiation of a second session between the first device and a third device via a second network path based at least on a property of the second network path ([0017] sends a path modification request to resume the connection through a second path through second provider network); and
providing, by the first device responsive to validating the second session token, the second session token to the first device and the third device for use in communications over a third network path between the second device and the third device ([0017], server validates the path modification request and upon successful validation, generates a new address validation token of second provider network.).
With respect to claim 10, Patil  discloses wherein determining that the network path is to be trusted further comprises determining that the second device is configured with a static address in the network path with at least one of a static routing or a reverse path filtering (patil [0030] validating a new address.  Well known that IP address can be dynamic or static).
With respect to claims 11, 15-16, 18 and 20, they are of similar claims as claims 1, 5-6, and 10 and therefore are rejected for the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil and in view of Agrawal (US 2010/0091685, hereinafter Agrawal)
With regards to claims 2, 12 and 19, Patil discloses in [0027], [0030] generating validation token upon successful validation of a path based on path properties associated with the path.  
Patil does not disclose however Agrawal discloses:
determining, by the first device, that a second network path of the plurality of network paths is not to be trusted based at least on a property of the second network path (Agrawal [0028]-[0037], invalidated network path since it violates the invariant protocols or rules); and
restricting, by the first device, a second session token of a second session for use over the plurality of network paths, responsive to determining that the second network path is not to be trusted (Agrawal [0028]-[0037], it is not validated, so Patil will not generate a validation token).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Patil by the system of Agrawal to determine which paths are not validated in which is not trusted.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to keep the communication over a network path as safe as possible.
With regards to claims 3 and 13, Patil discloses in [0027], [0030] unable to generate validation token since the path is no longer validated.
Patil does not disclose however Agrawal discloses identifying, by the first device, responsive to determining that a second network path of the plurality of network paths is not to be trusted, the session token validated for use over the plurality of network paths (Agrawal [0028]-[0033], invalidated network path since it violates the invariant protocols or rules); and
restricting, by the first device, a second session token of the second network path for use over the plurality of network paths, responsive to identifying the session token (Agrawal [0028]-[0033], invalidated network path since it violates the invariant protocols or rules).
 	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Patil by the system of Agrawal to determine which paths are not validated in which does generated a Valid session token from Patil.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to keep the communication over a network path as safe as possible.
Claims 4, 7-8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patil and in view of Taneja (US 2018/0227315, hereinafter Taneja)
With regards to claims 4 and 14, Patil does not disclose however Taneja discloses:
determining, by the first device, responsive to determining that a second network path of the plurality of network paths is not to be trusted, that the plurality of network paths for which the session token is validated is inactive (Taneja [0064], determining if the second route is to be trusted under a trusted first route.  Labeling the path as untrusted); and
restricting, by the first device responsive to determining that the plurality of network paths is inactive, a second session over the second network path for communications between the first device and the second device (Taneja [0064],  Labeling the second route path as untrusted).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Patil by the system of Taneja to determine which paths are not validated in which is not trusted.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to keep the communication over a network path as safe as possible.
With regards to claims 7 and 17, Patil discloses restricting, by the first device responsive to determining that the second network path is not to be trusted, a second session token associated with a second session over the second network path from use in communications over a third network path between the second device and the third device Patil - ([0027], [0030] unable to generate validation token since the path is no longer validated).
Patil does not disclose however Taneja discloses:
determining, by the first device, responsive to determining, by the first device, that a second network path between the first device and a third device is not to be trusted based at least on a property of the second network path inactive (Taneja [0064], determining if the second route is to be trusted under a trusted first route.  Labeling the path as untrusted).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Patil by the system of Taneja to determine which paths are not validated in which is not trusted.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to keep the communication over a network path as safe as possible.
With regards to claim 8, Patil discloses providing, by the first device responsive to determining that the third network path is to be trusted based at least on a property of the third network path, the second session token over the third network path to the third device for use in communications over the second network path and the third network path Patil - ([0027], [0030] generates validation token upon successful validation of path based on path properties associated with the path)
Patil does not disclose however Taneja discloses:
causing, by the first device responsive to determining that a second network path between the first device and a third device is not to be trusted based on a property of the second network path, the third device to provide a second session token via a third network path between the second device and the third device  (Taneja [00614]-[00678], different trace routes.  A third trace route can be returned as a trusted path).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Patil by the system of Taneja to determine which paths are not validated in which is not trusted.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to keep the communication over a network path as safe as possible.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patil and in view of Deason (US 2010/0180028, hereinafter Deason)
With regards to claim 9, Patil discloses wherein determining that the network path is to be trusted.
Patil does not disclose however Deason discloses:
comprises identifying a network type of the network path as one of a plurality of trusted network types (Deason 2010/0180028, [0014]-[0015], policy that dictates type of data over a network.  Session maybe a VoIP session).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Patil by the system of Deason to determine if a network type is affected on the network path.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to keep the communication over a network path as the same type on a multi-path network.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443